                     Case 1:17-cv-02192-JGK Document 244 Filed 01/28/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                  __________  DistrictofofNew York
                                                                           __________


             Cornell Holden and Miguel Mejia                       )
                             Plaintiff                             )
                                v.                                 )      Case No.     17-CV-02192 (JGK) (RWL)
          The Port Authority of NY and NJ et al.                   )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiffs Cornell Holden and Miguel Mejia                                                                           .


Date:          01/21/2021
                                                                                             Attorney’s signature


                                                                                     Corey Stoughton, Bar No. 4152633
                                                                                         Printed name and bar number
                                                                                            Legal Aid Society
                                                                                        199 Water Street, 6th Floor
                                                                                          New York, NY 10038

                                                                                                     Address

                                                                                         cstoughton@legal-aid.org
                                                                                                E-mail address

                                                                                 646 527 0095

                                                                                              Telephone number

                                                                                      646 449 6917
                                                                                                 FAX number


            Print                        Save As...                                                                    Reset
